DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/07/2022.
Currently claims 1-12 and 20-27 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the examiner decided to address two arguments which are relevant.
Item #1 -
A. Issue raised by the applicant – Regarding amended claim 1, the applicant argued on page 7 of “Remarks” that “Claim 1, as amended, recites "the first display region is characterized by a transparent state configured for light transmittance and a non-transparent state configured for image display.” Applicant referred para. [0046] for support. Later the applicant concluded that “Deluca fails to disclose at least that "the first display region is characterized by a transparent state configured for light transmittance and a non-transparent state configured for image display."
B. Applicable rule – Actual amendment of claim 1 in regards to applicant’s arguments and resolving the level of ordinary skill in the pertinent art.
C. Analysis – The examiner does not agree with the applicant. As per latest amendments dated 03/07/2022, claim 1 was not amended as stated above. Thus, applicant’s arguments about Deluca not teaching amended part of claim 1 is moot. There are other amendments in claim 1 for which the examiner brought in a secondary art Shih to address those. 
D. Conclusions – The applicant’s arguments in regards to claim 1 are moot.
Item #2 -
A. Issue raised by the applicant – Regarding amended claim 1, the applicant argued on page 10 of “Remarks” that “Shih suggests that each pixel comprises four sub-pixels to form "a striped arrangement" to "match the low color shift structure, thereby achieving aperture ratio optimization." (Shih, [0035]). The pixel arrangement disclosed in Shih-appears to be different configuration with different function-fails to teach or suggests the pixel arrangement as claimed. Applicant respectfully submits that Shih, alone or in combination, fails to cure defects in Deluca.”
B. Applicable rule – factual inquiries set forth in Graham v. John Deere Co. and broadest reasonable interpretation.
C. Analysis – The examiner does not agree with the applicant. The examiner annotated the elements in the limitation on Fig. 2 of Shih. The elements are taught by Shih as annotated. See the rejection of Claim 1.

    PNG
    media_image1.png
    680
    617
    media_image1.png
    Greyscale

D. Conclusions – The amended part of claim 1 is taught by the proper combination of Deluca and Shih.

Election/Restrictions
After reviewing the newly submitted claims 20-27, it is evident that some of the new claims do not belong to the single invention elected by the applicant as required by the “Unity of Invention” restriction requirements of 10/28/2021. Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. 
Regarding claims 21, 24 and 25 – The limitation of the claims, “the first display region is characterized by a transparent state configured for light transmittance and a non-transparent state configured for image display” was not part of the originally presented claims and as such, was not part of the “elected single invention”. Furthermore, the term “non-transparent” was mentioned only once in Specification para. [0040] and there was no mention of “non-transparent state configured for image display”. The applicant stated on page 7 of “Remarks”, after referring to para. [0046], that “It is to be appreciated that the first display region, being configured to switch between the transparent state and non-transparent state, can achieve both the light transmittance and image display function as desired.” The examiner’s position in this case is when the first display region switches between the transparent state and non-transparent state and performs image display function as well, at that point, it should be treated as a separate invention.
In summary, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Besides, there would be a serious search burden to verify the additional claimed inventions. Accordingly, new claims 21-22 and 24-27 are withdrawn from consideration as being directed to non-elected inventions. Claims 20 and 23 are considered part of the originally elected invention. Therefore, claims 20 and 23 are prosecuted on the merits. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Regarding claim 23, in the limitation of the claim, “…along the width direction having a same pixle arrangement …”, the underlined word should be replaced by ‘pixel’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0232722 A1 (Deluca) and further in view of US 2012/0268357 A1 (Shih).
Regarding claim 1, Deluca discloses, a display screen (14; Fig. 1; [0018]; i.e. display screen), comprising: 
a display area (20 and 22; Fig. 1; [0019]), the display area (20 and 22) comprising at least two display regions (Fig. 1; [0019]), 
wherein the at least two display regions comprise a first display region (20; Fig. 1; [0019]; i.e. first region) and a second display region (22; Fig. 1; [0019]; i.e. second region), and 
a pixel density of the first display region (20) is lower than a pixel density of the second display region (22) (Fig. 1; [0019]).  

    PNG
    media_image2.png
    713
    552
    media_image2.png
    Greyscale

But Deluca fails to teach explicitly, wherein the first display region comprises a first pixel including a plurality of sub-pixels arranged in parallel; 
wherein the second display region comprises at least a second pixel including a first sub-region and a second sub-region, 
the first sub-region is adjacent to the second sub-region in a width direction of the display screen, 
the first sub-region comprises a first sub-pixel and a second sub-pixel, 
the second sub-pixel is adjacent to the first sub-pixel in a length direction of the display screen, 
the second sub-region comprises a third sub-pixel such that the third sub-pixel is adjacent to both the first sub-pixel and the second sub-pixel in the width direction of the display screen.
However, in analogous art, Shih discloses, wherein the first display region (10; liquid crystal display; considering it as first display region) comprises a first pixel (11; pixel; Fig. 1; [0008]) including a plurality of sub-pixels (R, G, B) arranged in parallel (Fig. 1; [0008]); 

    PNG
    media_image3.png
    692
    502
    media_image3.png
    Greyscale

wherein the second display region (100; display panel; considering it as second display region) comprises at least a second pixel (101; pixel) including a first sub-region (as annotated on Fig. 2) and a second sub-region (as annotated on Fig. 2) (Fig. 2; [0028]), 
the first sub-region is adjacent to the second sub-region in a width direction (horizontal direction) of the display screen (consisting of a combination of first and second display regions) (Fig. 2; [0028]), 
the first sub-region comprises a first sub-pixel (as annotated on Fig. 2) and a second sub-pixel (as annotated on Fig. 2) (Fig. 2; [0028]), 
Note: Shih teaches in para. [0028] that the white sub-pixel W can have a low color shift structure and be divided into a bright region W1 and a dark region W2. The low color shift structure of the white sub-pixel W can be accomplished by a charge-sharing operation (C-S type) or a two-transistor operation (T-T type). The white sub-pixel W can be divided into the bright region W1 and the dark region W2 during operation, achieving a low color shift display mode. Particularly, the area of the bright region W1 can be equal to or different from the area of the dark region W2. With broadest reasonable interpretation, the examiner considers them as two separate sub-pixels.

    PNG
    media_image1.png
    680
    617
    media_image1.png
    Greyscale

the second sub-pixel is adjacent to the first sub-pixel in a length direction (vertical direction) of the display screen (Fig. 2; [0028]), 
the second sub-region (as annotated on Fig. 2) comprises a third sub-pixel (as annotated on Fig. 2) such that the third sub-pixel is adjacent to both the first sub-pixel and the second sub-pixel in the width direction (horizontal direction) of the display screen (Fig. 2; [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Deluca and Shih before him/her, to modify the teachings of a display screen with multiple display areas as taught by Deluca and to include the teachings of different arrangements of sub-pixels in display areas as taught by Shih since the arrangement of sub-pixels in display areas is an important aspect of display screen. As incident lights pass through a liquid crystal layer from different angles, different retardations are generated, wherein the refractive index of the light transmissions change according to different observation angles and as a result, a different transmittance and different brightness is observed when viewed from different angles ([0005]). Since light transmittance also depends on the wavelength of light, a color shift phenomenon will result when different colors of light (such as red light, green light, and blue light) are combined at a different brightness when viewed from the front and a side of an LCD (0007]). Consequently, how to effectively improve the color shift phenomenon when viewed color displays from both front and sides has become an important task and the arrangements shown in Figures 1-2 solve the above-mentioned problems. Absent this important teaching in Deluca, a person with ordinary skill in the art would be motivated to reach out to Shih while forming a display screen of Deluca. Furthermore, the examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Deluca and Shih fails to teach explicitly, the display screen according to claim 1, wherein the pixel density of the first display region is lower than or equal to a maximum pixel density of the first display region in a transparent state when the first display region is unlit.
However, a person with ordinary skill in the art would understand that “the pixel density of the first display region” at a given condition would always be “lower than or equal to a maximum pixel density of the first display region” (Fig. 1; [0019]; Deluca reference). But the last part of the limitation, “in a transparent state when the first display region is unlit” is something that the examiner considers as an ‘intended use’ limitation. This ‘intended use’ limitation does not define additional structural aspects of the claimed invention. The display screen of Deluca is capable of performing this intended use functions in a transparent state when the first display region is unlit. Thus, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use’ limitation is intrinsic to the claimed device. Thus ‘the pixel density of the first display region is lower than or equal to a maximum pixel density of the first display region in a transparent state when the first display region is unlit’ is considered taught by the prior art Deluca. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Regarding claim 3, Deluca discloses, the display screen according to claim 1, wherein the pixel density of the first display region (20) is less than or equal to 150 PPI (Fig. 1; [0019]).  
Note: Deluca teaches that the pixel density of the first display region to be 90 PPI which overlaps the claimed range of less than or equal to 150 PPI. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

Regarding claim 4, Deluca discloses, the display screen according to claim 1, wherein a difference between the pixel density of the second display region (22) and the pixel density of the first display region (20) is at least 300 PPI (Fig. 1; [0021]).  
Note: Deluca teaches that the second region 22 has a pixel density that is more than 2 times the pixel density of the first region 20. With that the difference between the pixel density of the second display region (22) and the pixel density of the first display region (20) would be more than 90 PPI. Thus, the difference of more than 90 PPI (can be more than 300 PPI as well) overlaps the claimed range of at least 300 PPI. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

Regarding claim 5, Deluca discloses, the display screen according to claim 1, wherein the display screen (14; Fig. 1; [0018]; i.e. display screen) comprises a first end (top) and a second end (bottom) opposite to each other (Fig. 1; [0018]), 
Deluca further teaches, in a slightly modified embodiment of Fig. 7, the first display region (20) is located at the first end (top, with broadest reasonable interpretation, it can be concluded that first display region 20 is mostly on the top side) of the display screen, and the second display region (22) is located at the second end (bottom) of the display screen (Fig. 7B; [0035]).  

    PNG
    media_image4.png
    415
    458
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having two embodiments of Deluca before him/her, to modify the teachings of second display region at the center of the display screen in Fig. 1 and to include the teachings of second display region at the bottom of the display screen in Fig. 7B since in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is considered an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Regarding claim 6, Deluca discloses, the display screen according to claim 5, wherein the first (20) and the second (22) display regions are provided along a direction of length (vertical) of the display screen (Fig. 7B; [0035]).  

    PNG
    media_image4.png
    415
    458
    media_image4.png
    Greyscale


Regarding claim 11, the combination of Deluca and Shih teaches, the display screen according to claim 1, 
wherein each pixel of the first display region and the second display region comprises three sub-pixels (red, green and blue), 
the sub-pixels included in each pixel of the first display region (Fig. 1) are arranged in parallel (Fig. 1; [0008]), and 
two sub-pixels (W1 and W2) included in each pixel of the second display region (Fig. 2) are arranged in parallel on one side of another sub-pixel (R) included in the pixel (Figures 1 and 2; [0008], [0028]; Shih Reference). See 103 motivation in claim 1. 
Note: Shih teaches in para. [0008], with regards to Fig. 1, that sub-pixels red, green and blue are arranged in parallel which solves color shift problem in pixels. Thus, this arrangement is a good option for one of the display regions. Shih further teaches in para. [0028] that the white sub-pixel W can have a low color shift structure and be divided into a bright region W1 and a dark region W2. The low color shift structure of the white sub-pixel W can be accomplished by a charge-sharing operation (C-S type) or a two-transistor operation (T-T type). The white sub-pixel W can be divided into the bright region W1 and the dark region W2 during operation, achieving a low color shift display mode. Particularly, the area of the bright region W1 can be equal to or different from the area of the dark region W2. With broadest reasonable interpretation, the examiner considers them as two separate sub-pixels. With these teachings of Shih, a person with ordinary skill in the art could use these two arrangements in two display areas with a reasonable expectation of success. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  On the other hand, the applicant has not presented persuasive evidence in Spec. para. [0015] and [0043] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.

    PNG
    media_image3.png
    692
    502
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    680
    617
    media_image1.png
    Greyscale


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca and Shih as applied to claim 1 and further in view of US 2017/0193968 A1 (Wei).
Regarding claim 7, the combination of Deluca and Shih fails to teach explicitly, the display screen according to claim 1, wherein the first display region is surrounded by the second display region.  
However, in analogous art, Wei discloses, the display screen according to claim 1, wherein the first display region (A0) is surrounded by the second display region (A1/A2/A3/A4) (Fig. 1; [0049]).

    PNG
    media_image5.png
    343
    301
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Deluca, Shih and Wei before him/her, to modify the teachings of a display screen with multiple display areas as taught by Deluca and to include the teachings of first display region surrounded by the second display region as taught by Wei since the arrangement facilitates split screen display in video games played by multi-users ([0003]). Absent this important teaching in Deluca, a person with ordinary skill in the art would be motivated to reach out to Wei while forming a display screen of Deluca. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 8, the combination of Deluca and Shih fails to teach explicitly, the display screen according to claim 1, wherein an area of the first display region is less than an area of the second display region.  
However, in analogous art, Wei discloses, the display screen according to claim 1, wherein an area of the first display region (A0) is less than an area of the second display region (A1 or A2) (Fig. 3A; [0055]). In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image6.png
    460
    281
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Deluca, Shih and Wei before him/her, to modify the teachings of a display screen with multiple display areas as taught by Deluca and to include the teachings of first display region less than an area of the second display region as taught by Wei since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The area of the first display region can be less than, greater than or equal to the area of the second display region. Choosing the area of the first display region less than the area of the second display region, with a reasonable expectation of success is obvious. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca and Shih as applied to claim 1 and further in view of US 2020/0195764 A1 (Xu).
Regarding claim 9, the combination of Deluca and Shih fails to teach explicitly, the display screen according to claim 1, wherein the number of transistors in a pixel circuit of the first display region is less than the number of transistors in a pixel circuit of the second display region.  
However, in analogous art, Xu discloses, the display screen according to claim 1, wherein the number of transistors (two transistors) in a pixel circuit (Fig. 13) of the first display region (206; Fig. 10) is less than the number of transistors (seven transistors) in a pixel circuit (Fig. 12) of the second display region (204; Fig. 10) (Figures 10, 12-13; [0124] – [0126]).  

    PNG
    media_image7.png
    376
    225
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    227
    196
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Deluca, Shih and Xu before him/her, to modify the teachings of a display screen with multiple display areas as taught by Deluca and to include the teachings of the number of transistors in a pixel circuit of the first display region less than the number of transistors in a pixel circuit of the second display region as taught by Xu since the fewer transistors in the first area reduce the quantities of devices and connecting wires, increasing the proportion of the transparent portion of the first area ([0126]). Absent this important teaching in Deluca, a person with ordinary skill in the art would be motivated to reach out to Xu while forming a display screen of Deluca. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 10, the combination of Deluca and Shih fails to teach explicitly, the display screen according to claim 1, wherein the pixel circuit of the first display region is a 2T1C pixel circuit, and the pixel circuit of the second display region is a 7T1C pixel circuit.  
However, in analogous art, Xu discloses, the display screen according to claim 1, wherein the pixel circuit of the first display region (206) is a 2T1C pixel circuit (Fig. 13), and the pixel circuit of the second display region (204) is a 7T1C pixel circuit (Figures 10, 12-13; [0124] – [0126]).

    PNG
    media_image7.png
    376
    225
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    227
    196
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Deluca, Shih and Xu before him/her, to modify the teachings of a display screen with multiple display areas as taught by Deluca and to include the teachings of the number of transistors in a pixel circuit of the first display region less than the number of transistors in a pixel circuit of the second display region as taught by Xu since the fewer transistors in the first area reduce the quantities of devices and connecting wires, increasing the proportion of the transparent portion of the first area ([0126]). Absent this important teaching in Deluca, a person with ordinary skill in the art would be motivated to reach out to Xu while forming a display screen of Deluca. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 20, the combination of Deluca and Shih fails to teach explicitly, the display screen according to claim 1, wherein the first display region is configured to accommodate a front device selected from the group consisting of a front camera, a light sensor, and a product identification.
However, in analogous art, Xu discloses, the display screen according to claim 1, wherein the first display region (206; first area) is configured to accommodate a front device (camera) selected from the group consisting of a front camera, a light sensor, and a product identification (Fig. 2; [0060]).

    PNG
    media_image9.png
    398
    243
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Deluca, Shih and Xu before him/her, to modify the teachings of a display screen with multiple display areas as taught by Deluca and to include the teachings of a first display region configured to accommodate a front camera as taught by Xu since a front camera is an essential component in a mobile display device these days and absent this important teaching in Deluca, a person with ordinary skill in the art would be motivated to reach out to Xu while forming a display screen of Deluca. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deluca and Shih as applied to claim 1 and further in view of US 2014/0218956 A1 (Wu).
Regarding claim 12, the combination of Deluca and Shih fails to teach explicitly, the display screen according to claim 1, wherein the number of the first display region is more than one.  
However, in analogous art, Wu discloses, the display screen according to claim 1, wherein the number of the first display region (as designated on Fig. 12) is more than one (Fig. 12; [0052]).
	Note: The display 30 in Fig. 12 is a joint display and has four individual first display regions. With broadest reasonable interpretation, the joint display 30 can be considered a large display.

    PNG
    media_image10.png
    600
    704
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Deluca, Shih and Wu before him/her, to modify the teachings of a display screen with multiple display areas as taught by Deluca and to include the teachings of a joint display wherein the number of the first display region is more than one as taught by Wu since a large joint display would facilitate sharing a single display screen by multiple users and absent this important teaching in Deluca, a person with ordinary skill in the art would be motivated to reach out to Wu while forming a display screen of Deluca. Furthermore, the examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).



Allowable Subject Matter
Claim 23 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 23, the closest prior art, US 2014/0232722 A1 (Deluca), in combination with US 2012/0268357 A1 (Shih), US 2017/0193968 A1 (Wei), US 2020/0195764 A1 (Xu) and US 2014/0218956 A1 (Wu), fails to disclose, “the display screen according to claim 1, wherein the second display region comprises a plurality of the second pixels, two of the second pixels arranged along the width direction having a same pixel arrangement, and arrangements of the first, second sub-pixels and the third sub-pixel, in two of the second pixels arranged along the length direction, are opposite”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Examiner’s Note: The applicant argued on record in “Remarks” (03/07/2022) on page 9 after reiterating the V-shaped arrangements explained in para. [0043] with respect to Fig. 6 that “It is to be noted that the pixel difference between the first display region and the second display region-due to different pixel arrangements-is advantageous to achieve the respective functions of the first display region and the second display region.”


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0006402 A1 (Endo) - A semiconductor device with high aperture ratio is provided. The semiconductor device includes a transistor and a capacitor having a pair of electrodes. An oxide semiconductor layer formed over the same insulating surface is used for a channel formation region of the transistor and one of the electrodes of the capacitor. The other electrode of the capacitor is a transparent conductive film. One electrode of the capacitor is electrically connected to a wiring formed over the insulating surface over which a source electrode or a drain electrode of the transistor is provided, and the other electrode of the capacitor is electrically connected to one of the source electrode and the drain electrode of the transistor.
2. US 2016/0064458 A1 (Lee) - A semiconductor device with high aperture ratio is provided. The semiconductor device includes a transistor and a capacitor having a pair of electrodes. An oxide semiconductor layer formed over the same insulating surface is used for a channel formation region of the transistor and one of the electrodes of the capacitor. The other electrode of the capacitor is a transparent conductive film. One electrode of the capacitor is electrically connected to a wiring formed over the insulating surface over which a source electrode or a drain electrode of the transistor is provided, and the other electrode of the capacitor is electrically connected to one of the source electrode and the drain electrode of the transistor.
3. US 2015/0379945 A1 (Kubota) - A novel liquid crystal display device without a decrease in display quality is disclosed. The liquid crystal display device includes a pixel for displaying a still image at a frame frequency of less than or equal to 1 Hz, and a liquid crystal layer in the pixel has a dielectric constant anisotropy of greater than or equal to 2 and less than or equal to 5. With the above structure, a change in voltage applied to a pixel can be kept within an acceptable range of a deviation in gray level for displaying the same still image. Thus, flickers due to a low refresh rate can be reduced, which leads to an increase in display quality.
4. US 2015/0288888 A1 (Alsheuski) - A video image is constructed from the digital signal to display on a micro display of an optical system, an initial linear dimension of the video image smaller than a linear dimension of an active area of the micro display. A display of the video image is initiated on the micro display using monochrome sub-pixels configured to act as independent pixels for display of the video image. A magnification request is received for the video image on the micro display, and the video image is adjusted on the micro display by increasing a linear dimension of the video image on the micro display by combining groups of monochrome sub-pixels to collectively represent a single pixel of the video image at the initial resolution.
5. US 2013/0094126 A1 (Rappoport) - An electronic device with a display is disclosed. The display may have an active region in which display pixels are used to display images. The display may have one or more openings and may be mounted in a housing associated with the electronic device. An electronic component may be mounted in alignment with the openings in the display. The electronic component may include a camera, a light sensor, a light-based proximity sensor, status indicator lights, a light-based touch sensor array, a secondary display that has display pixels that may be viewed through the openings, antenna structures, a speaker, a microphone, or other acoustic, electromagnetic, or light-based component.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/02/2022